DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1:

Claim 1 recites, in part:

… a camera coupled to said spout support for capturing and analyzing a plurality of images in real-time to identify a current position of the hatch opening of the storage compartment, wherein said camera is configured to:
(1) be rapid-triggered;
 (2) measure a brightness level in a plurality of location of the storage
compartment to determine an average brightness level for at least two locations with a
brightest level; and
(3) dynamically set a binary image filter threshold for the average brightness level of the storage compartment;
a programmable logic controller (PLC) communicatively coupled to said spout support, loading spout assembly and camera, and configured to actuate (i) said spout support for centering over the hatch opening of the storage compartment and (ii) said loading spout assembly for filling the storage compartment with the bulk material.

At least the bold faced limitations are not found in closest prior art Matye et al.
(US 5881780 A) and Borkowski (US 2019/0061623 A1).

Claim 14:

Claim 14 recites, in part:

… calibrating the camera with respect to at least two opposite ends of a reach zone of a positioner frame supporting a loading spout assembly, wherein the at least two opposite ends comprise a home position and an initial hatch opening position of the positioner frame;
capturing by the camera a plurality of images of the storage compartment;
analyzing by the camera the plurality of images to identify a current position of the hatch opening of the storage compartment;
transmitting the current position from the camera to the PLC;
in response to said transmitting, aligning the loading spout assembly over the hatch opening; and
tracking the hatch hole into the reach zone using a smaller target area and exiting the reach zone using a larger target area.


Subsequently, afterward completes a comprehensive search of the prior art and full
examination of the instant application, it is believed that the independent claims (treating the
claim as a whole) are patentable, novel and non-obvious invention over all of the cited
references in instant application (please see attached PT0-892 form for cited references),
individually, or in any hypothetical combination. Since the disclosed dependent claims are
depend on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 12/16/2021, with respect to the objection of claim 15 has been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 9 of the remarks, filed 12/16/2021, with respect to rejection of claim 20 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 9 of the remarks, filed 12/16/2021, with respect to rejections under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/James M Anderson II/            Primary Examiner, Art Unit 2425